 


116 HR 1322 RH: To require a report on the effects of climate change on the Coast Guard, and for other purposes.
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 60 
116th CONGRESS1st Session 
H. R. 1322 
[Report No. 116–85] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 22, 2019 
Mr. Sean Patrick Maloney of New York (for himself and Mr. Brown of Maryland) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

May 24, 2019
Additional sponsors: Mr. Langevin, Mr. Van Drew, Ms. Davids of Kansas, and Mr. Cohen

 
May 24, 2019 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To require a report on the effects of climate change on the Coast Guard, and for other purposes. 
 
 
1.Report on effects of climate change on Coast Guard 
(a)In generalNot later than one year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on vulnerabilities of Coast Guard installations and requirements resulting from climate change over the next 20 years.  (b)ElementsThe report under subsection (a) shall include the following: 
(1)A list of the ten most vulnerable Coast Guard installations based on the effects of climate change, including rising sea tides, increased flooding, drought, desertification, wildfires, thawing permafrost, or any other categories the Commandant determines necessary.  (2)An overview of mitigations that may be necessary to ensure the continued operational viability and to increase the resiliency of such vulnerable installations and the cost of such mitigations.  
(3)A discussion of the climate-change-related effects on the Coast Guard, including the increase in the frequency of humanitarian assistance and disaster relief missions and the campaign plans, contingency plans, and operational posture of the Coast Guard.  (4)An overview of mitigations that may be necessary to ensure mission resiliency and the cost of such mitigations.  
(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.    May 24, 2019 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 